                                                                                                     Reset F 01m

 1                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     AU OPTRONICS CORPORATION                         )   Case No : 4:18-cv-04638-HSG
 4   AMERICA, a California corpora~iolf,f( )
                                      1
                               p alntii s,
                                                      )
                                                      ) APPLIC ATIO N FOR
 5                                                    ) ADMISSION O F ATIO R NEY
             v.
                                                      ) PRO HAC VICE
 6    VIST A P EAK VENTURES, LLC                      ~ (CIVIL LOCAL RULE 11-3)
 7                                   Defend ant(s).   )
 8   --------------------------~)
         I,   Marcus Benavides                        all active m em ber in good stai1ding of the bal· of
 9
         T exas                       hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Vista Peak Ventures, LLC                          in the
     above-entitled action. My local co-cow1sel in this case is Marc Belloli                                all
11   attorney w h o is a m em ber of the bar of this Cow·t in good standing and who maintains all office
     w ithin the State of California.
12
       MY ADDRESS OF RECORD:                                LOCAL Co-COUNSEL'S ADDRESS OF RECORD:
13    BRAGALONECONROYPC                                     Feinberg Day Alberti Lim & Belloli LLP
      2200 Ross Ave., Suite 4500W                           1600 El Camino Real, Suite 280,
14    Dallas Texas 75201                                    Menlo Park, California 94025
       MY TELEPHONE# OF RECORD:                             LOCAL Co-COUNSEL'S TELEPHONE# OF RECORD:
15     214-785-6670                                          650-618-4360
       MY EMAIL ADDRESS OF RECORD:                          LOCAL Co-COUNSEL'S EMAIL ADDRESS OF RECORD :
16    mbenavides@bcpc-law.com                               mbelloli@feinday.com
         I ain all active m em ber in good standing of a United States Cowt or of the highest cow·t of
17   allOther State or the District of Colum bia, as indicated above; m y bar number is: TX-24035574
18       A hue and correct copy of a certificate of good stallding or equivalent official document from said
     bar is attach ed to this application.
19      I agree to faini.liarize myself w ith, and abide by, the Local Rules of this Court, especially the
     Stand ard s of Profession al Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjun; that the foregoing is tnte and correct.
21
      Dated: 10-29-2018                                        Marcus Benavides
22                                                           -------------------------------------
                                                                           APPLICANT

23
                                      ORDER G RANTI NG APPLIC ATIO N
24                             FO R ADMISSIO N OF ATIO R N EY PRO HAC VICE

25        IT IS HEREBY ORDERED THAT the application of Marcus Benavides                            is grallted,
     subject to the term s and conditions of Civil L.R. 11-3. All papers filed by the attorney m ust indicate
26   app eal"allce pro hac vice. Service of papers upon, alld commwtication with, local co-cowlSel
27   designated in the application will COilStitute n otice to the p arty.

     Dated: 11/19/2018
28
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                   UNITED STATES DISTRICT COURT
                           Eastern District of Texas




            L David A. O'Toole, Clerk of this Court, certify that
                               Marcus Benavides

               was duly admitted to practice in this Court on

                        June 19, 2008 , and is in good standing

                   as a member of the Bar of this· Court.


Dated at Beaumont, Texas                      ~~A.O'i~
                                                   Clerk of Court

on   October 26, 2018                   by    ()eat_   (f\ ~ md.{MJ
                                                    Deputy Clerk
